DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	In Claims 1, 6, 7, 8, 9, 18, 20 and 21 the limitations “relevant recess” , “relevant strip portion” and/or “relevant rear stop” have insufficient antecedent basis.
	Claim 14 recites the limitation "guide rail”, there is insufficient antecedent basis for this limitation in the claim.
	Claim 18 depends from claim and appears to duplicated the same subject matter. Appropriate correction is required

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12, 16, 18, and 22, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No.: 20130313956 (“Renfro”).
 
Regarding Claims 1, Renfro discloses a shelf system for service vehicles (best seen in Figs 4-6), 
comprising at least one container (18) which has a front side, a rear side, a bottom, a top and two side walls, and comprising at least one guide element (20, 22) along which the container (18) can be moved in the pull-out direction from a rear, retracted position into a front, extended position, with at least one rear stop (34, 76,92, 96, 94) and at least one front stop (34, 76,92, 96, 94) being provided on the container (18) and interacting with a dead stop (26) provided on at least one guide element (via 22) in such a way that the container (18) remains in a defined rear position and, when moved in the pull-out direction , in a defined front position, and a recess (30) being provided in at least one side wall of the container (18) for engaging a guide strip (24) provided on the guide element (via 20) , characterized in that the at least one front stop 
Regarding Claims 12 and 22, Renfro discloses an abutment portion (see rear abutment portion via 30, see Fig .6) is provided on at least one side wall, in the region facing the rear side , for abutting, in a supporting manner, the bottom of the guide strip (24) of the guide element (20, 22).
Regarding Claim 16, Renfro discloses the container (18) has a receptacle (see Fig .10) which is complementary to the top of the dead stop and in which the dead stop (26) engages in the defined rear position.
Regarding Claim 17 Renfro discloses in that the receptacle (see Fig. 10) is delimited at the rear by the front stop (34, 76,92, 96, 94).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11, 14, and 18-21 are rejected under 35 U.S.C 103(a) as being unpatentable over PG Pub No.:102004005362 (“STEGHERR”) in view of 
AT 392725 (“Hudson”)
Regarding Claims1, 6, 18 and 20 STEGHERR discloses Claim 1-a similar shelf system (best seen in Fig. 3)
comprising at least one container (10) which has a front side, a rear side, a bottom, a top and two side walls, and comprising at least one guide element (16) along which the container (10) can be moved in the pull-out direction from a rear, retracted position into a front, extended position, with at least one rear stop (23) and at least one front stop (22) being provided on the container (10) and interacting with a dead stop (20) provided on at least one guide element (16) in such a way that the container (10) remains in a defined rear position and, when moved in the pull-out direction , in a defined front position, and a recess (26) being provided in at least one side wall of the container (10); Claims 6 and 20 the at least one recess (26) is delimited at the bottom by a strip portion (at the bottom of the recess, see 18).
STEGHERR discloses the claimed invention except the guide strip provided below the recess on the guide element . It would have been obvious to one having skill in the art before the effective filing date of the invention that  the guide element could be provided with at least one front stop and the at least one rear stop arranged at the bottom of the container below the relevant recess, to improve the movement of the drawer along the guide element. Moreover, it would only require a rearrangement of parts which his well within the skill of one in the art.

Hudson discloses a similar invention having a guide element (4) with a quide strip (11) provided on the guide element (4), as seen in Fig. 2. It would have been obvious to one having skill in the art before the effective filing date of the invention that the guide could be configured with a guide strip, to provide additional support to guide and  support the drawer.
 Regarding Claim 7, the combination discloses (STEGHERR) the rear stop 23) is arranged on the relevant strip portion (along 18) so as to project downward.
Regarding Claims 8, 9, and 21 the combination discloses (STEGHERR) the bottom of the relevant strip portion (bottom of recess, 18) is arranged so as to be set back upward from a base plane lying in the bottom of the container (10); and the sliding surface of the relevant rear stop (23) lies in the base plane (as seen in Fig.1,).
Regarding Claims 10 and 11, the combination discloses (Hudson) the guide strip (11) is spaced apart and/or set back to the rear from the top of the strip portion (along the bottom of the recess  to such an extent that the front side of the container (10) in the defined rear position can be lifted to such an extent that the front stop can be raised above the dead stop .
Regarding Claim 14, the combination discloses (STEGHERR) the dead stop (20) on the at least one guide element (16) is arranged at a distance from the guide rail) in the pull-out direction.
It would have been obvious to one having skill in the art before the effective filing date of the invention that  of the invention to use the rack for storing hats in same way it  
Regarding Claim 19, the combination discloses (STEGHERR) that the at
least one rear stop (23) has a sliding surface (on the bottom) on its bottom which slides on a guide rail (along 16) of the guide element when the container (10) is moved.
Regarding Claim 20, the combination discloses (STEGHERR) the at least one recess (26) is delimited at the bottom by a strip portion (bottom of recess, 18

Allowable Subject Matter
Claim2-5, 13 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 12:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637